Title: To George Washington from Leven Powell, 26 June 1799
From: Powell, Leven
To: Washington, George

 

Dear Sir,
Middleburg June 26th 1799.

Mr Elias Edmonds Junr Mr Burwell Bullitt and Mr John Bronaugh all of the County of Fauquier wish to be appointed to the command of Companies in the eventual army, the two first in the infantry and the latter in the artilery. I have been long acquainted with them and as I feel a confidence that they will be found to acquit themselves to the advantage of their Country and honor to themselves, it is with pleasure that I take the liberty to recommend them to your aid and attention & this I more readily do because they are decidedly friendly to the government of our Country. With much respect and esteem I am Dear Sir, Yr obt Hble Servt

Leven Powell

